Citation Nr: 0100168	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  97-32 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The medical evidence of record demonstrates that the 
veterans has a currently diagnosed disability of PTSD based 
on verified in-service events.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1131, 1154(b), 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he now has PTSD as a result of 
stressful events during his military service.  The claimed 
in-service stressful events include an accident on June 6, 
1962 while loading an 8-inch Howitzer onto a C-124 aircraft, 
which caused him to be nearly "mashed" because he was not 
properly restrained, and the handling of caskets or body bags 
during service at Charleston Air Force Base from April 1962 
to July 1963 and at Kadena Air Base, Okinawa, from July 1963 
to February 1964.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the veteran's claim for service 
connection for PTSD in November 1996, the requirements for 
service connection for PTSD consisted of medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).  The prior regulation 
provided that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that, in this case, the new regulation effective in June 1999 
is more favorable to the veteran because it merely requires a 
diagnosis of PTSD, and not the additional requirement of a 
"clear" diagnosis of PTSD. 

In this case, the evidence does not reflect that the veteran 
engaged in combat with the enemy.  Service records show that 
the veteran's principal duties during service were as an Air 
Freight Specialist with an air transport wing.  His Form DD 
214 reflects that he had 7 months (6 months, 19 days) of 
overseas duty as part of an 18-month tour.  From April 1962 
to July 1963, the veteran served as an Air Freight Specialist 
with two units at the Charleston Air Force Base, including 
service in line loading and flight service sections, and as 
an Air Freight Specialist at Kadena Air Base in Okinawa from 
July 1963 to February 1964.  The veteran does not contend, 
and the evidence does not show, that his reported stressful 
events in service were during combat with the enemy, and 
there is otherwise no military citation or supportive 
evidence that the veteran engaged in combat with the enemy.  
See VAOPGCPREC 12-99.

Nevertheless, the record contains service records and other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed (non-combat) stressors.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  At a VA psychiatric consultation in 
September 1996, the veteran reported that he was involved in 
an accident loading an 8-inch Howitzer onto a C-124 aircraft, 
and that this caused him to be nearly "mashed" because he 
was not properly restrained.  A June 1978 research report 
confirms that such an incident occurred on June 6, 1962 at 
Eglin Air Force Base, and involved the veteran's unit, 
although the report does not reflect that any injuries were 
incurred or that the veteran was involved in this incident.  
The veteran's service medical records show that on June 11, 
1962, notably 5 days after the loading accident, he was seen 
for muscle spasm on the left side "following injury."  In 
an April 1972 decision, the Board found that the veteran 
experienced and acute and transitory injury of the back in 
service in June 1962 while loading aircraft.  Based on the 
evidence, the Board finds that the veteran's consistently 
reported stressor of a loading accident in June 1962 has been 
verified; that is, that there is credible supporting evidence 
that this claimed stressor actually occurred.  

The veteran also claims an in-service stressor because he 
handled caskets and body bags from aircraft, specifically 
while stationed at Charleston, South Carolina.  He reported 
that while at Kadena Air Base in Okinawa, from some time in 
1963 to February 1964, he unloaded bodies in caskets and some 
body bags.  Based on evidence of the veteran's military 
occupational specialty as Air Freight Specialist, and service 
personnel records reflecting actual service in line loading 
and flight service sections, the Board finds that the 
veteran's reported stressor of handling caskets and body bags 
in 1963 until February 1964 is consistent with his military 
duties and is also corroborated.  

With regard to a medical diagnosis of PTSD, a September 1996 
VA psychiatric consultation diagnosed chronic PTSD with 
recurrent major depression.  The PTSD diagnosis was based in 
part on the veteran's history of a loading accident in 
service, as well as other unverified post-service stressors.  
A February 1997 VA outpatient treatment record includes a 
diagnosis of PTSD based in part on the reported in-service 
stressors of dealing with bodies, body bags being transported 
on his plane, and the smell of death, as well as the 
previously reported and verified stressor of an aircraft 
loading injury, in addition to other unverified stressful 
post-service events.  Subsequent outpatient treatment records 
also include diagnoses of PTSD based on unverified post-
service events.  

Because the veteran was diagnosed with PTSD, but the 
diagnoses included non-service-related stressors or post-
service stressors, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  Based upon a 
review of the medical evidence of record, the VHA board 
certified psychiatrist offered the opinion that the veteran 
currently had a diagnosis of PTSD, and that it was "at least 
as likely as not (50 percent or greater) that the veteran's 
in-service stressors alone are sufficient to support the 
diagnosis of PTSD."  The VHA psychiatrist noted that all 
three psychiatric evaluations reviewed in the claims file 
reflected that the veteran met the minimal criteria for PTSD, 
and that medications and therapy could have made a 
significant enough improvement so that he might not have fit 
the full criteria for PTSD at the time of any particular 
examination.  The examiner questioned whether the stressors 
were extreme enough to be classified as "traumatic," but he 
opined that the continuing symptoms indicated that "the 
veteran's experiences were, and continue to be, traumatic to 
him."  

The Board finds that this VHA psychiatric opinion, based on a 
thorough review of the evidence of record, including previous 
VA examination reports, reports of stressors, and PTSD 
diagnoses, is of greater probative weight than the other 
examination reports of record with regard to the question of 
whether the veteran has a currently diagnosed disability of 
PTSD based on verified in-service stressful events. 

The Board concludes that service connection for PTSD is 
warranted under the new regulations pertaining to service 
connection for PTSD.  The Board finds that the weight of the 
evidence demonstrates that the veteran has a medical 
diagnosis of PTSD in accordance with DSM-IV, and that it is 
at least as likely as not that the diagnosis is supported by 
verified in-service stressors; namely, the accident loading a 
C-124 plane on June 6, 1962, and the handling of caskets or 
body bags during service at Charleston Air Force Base from 
April 1962 to July 1963 and at Kadena Air Base, Okinawa, from 
July 1963 to February 1964.  38 C.F.R. § 3.304(f) (2000).  
For these reasons, resolving doubt in the veteran's favor, 
the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1131, 1154(b), 5107(b); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2000). 


ORDER

Service connection for PTSD is granted. 



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 

